WENTWORTH, Judge.
Appellant seeks review of an order denying a request for the refund of an attorney’s fee which it had previously paid pursuant to a court order. Appellant did not appeal the earlier attorney’s fee order and filed a satisfaction of judgment upon payment. We find that the requested refund therefore was properly denied.
Appellant was the insurer under a policy of automobile insurance pursuant to which benefits were awarded by a circuit court order which also specified responsibility for payment of an attorney’s fee. This order was appealed on the issue of coverage under the terms of the policy and while the case was pending on appeal the circuit court conducted a further proceeding to determine the amount of the attorney’s fee. After receiving evidence the circuit court then entered an order establishing the amount of the fee and directing payment. Appellant unsuccessfully sought to obtain a stay of the order or otherwise delay payment and ultimately paid the attorney’s fee in accordance with the court’s order. In conjunction with this payment appellant filed a satisfaction of judgment.
The circuit court’s original order establishing coverage under the insurance policy was subsequently reversed on appeal. See Dairyland Insurance Co. v. Kriz, 495 So. 2d 892 (Fla. 1st DCA 1986). Appellant then filed various motions in the circuit court which included a request for the refund of the attorney’s fee which it had paid. The court denied appellant’s request for the refund, citing Morris North American, Inc. v. King, 430 So.2d 592 (Fla. 4th DCA 1983).
Appellant did not appeal the circuit court’s order which established the amount of attorney’s fee and directed payment, and appellant’s appeal of the circuit court’s original order on coverage did not expressly raise any direct issue with regard to attorney’s fees. As Morris North American, supra, indicates, and the circuit court recognized, by filing a valid satisfaction of judgment appellant effectively brought the attorney’s fee dispute to an end so as to preclude the present challenge.
Accordingly, the circuit court properly denied appellant’s requested refund of the attorney’s fee and the order appealed is therefore affirmed.
SMITH, C.J., and JOANOS, J., concur.